

117 HR 3538 IH: Coordinated Action To Capture Harmful Emissions Act
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3538IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Mr. Ryan (for himself, Mr. Gonzalez of Ohio, Mrs. Bustos, Mr. Walberg, Mr. Veasey, Mr. McKinley, Ms. Wild, and Mr. Armstrong) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to enhance the carbon oxide sequestration credit.1.Short titleThis Act may be cited as the Coordinated Action To Capture Harmful Emissions Act. 2.Enhancement of carbon oxide sequestration credit(a)Increase in applicable dollar amountSubparagraph (A) of section 45Q(b)(1) of the Internal Revenue Code of 1986 is amended to read as follows:(A)In generalFor any taxable year beginning in a calendar year after 2021, the applicable dollar amount shall be an amount equal to—(i)for purposes of paragraph (3) of subsection (a), an amount equal to the product of $85 and the inflation adjustment factor for such calendar year determined under section 43(b)(3)(B) for such calendar year, determined by substituting 2020 for 1990, and(ii)for purposes of paragraph (4) of such subsection, an amount equal to the product of $60 and the inflation adjustment factor for such calendar year determined under section 43(b)(3)(B) for such calendar year, determined by substituting 2020 for 1990..(b)Definition of qualified facilityParagraph (2) of section 45Q(d) of the Internal Revenue Code of 1986 is amended to read as follows:(2)at which carbon capture equipment installed at such facility captures qualified carbon oxide during the taxable year..(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2021.